DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15, 50, and 56-65 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.  Claims 29-31 and 66 are currently pending.  Claims 15, 50, and 56-65 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statements filed on 3/9/2020, 7/31/2020, and 9/9/2022 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 640a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character 640a was mentioned in paragraph [0213] of the specification but is not found in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 29 objected to because of the following informalities:  
Line 5: please remove semicolon “;”. 
Line 6: “flexible substrate coated” should be changed to “flexible substrate is coated”.
Claim 66 objected to because of the following informalities:
Line 2: “is configured fluoresce” should be changed to “is configured to fluoresce”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 and 66 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "non-extensible" and “extensible” in claim 29 (lines 10 and 11) are relative terms that render the claim indefinite.  The terms "non-extensible" and “extensible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “non-extensible” and “extensible” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Note: Claims 30-31 and 66 are also rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-30 and 66 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bogie, et al. (U.S PGPub No. 2014/0324120) (cited on IDS).  “Variations in Optical Absorption and Fluorescence Spectra for Polyimide Thin Films caused by Structural Isomerism” by Wakita, et al. (cited on IDS) is relied upon as supporting evidence.  “A study of the autofluorescence of parylene materials for μTAS applications” by Lu, et al. (cited on IDS) is relied upon as supporting evidence.  “Chapter 4: Polyimides as Adhesives” by Ratta (see attached) is relied upon as evidence.
      Regarding claim 29, Bogie teaches (Figure 1, element 5) a flexible sensor sheet for use on a wound (abstract, paragraph [0002], paragraph [0019]), comprising: (Figure 1, element 15) a flexible substrate (abstract, paragraph [0019]); (Figure 1, element 10 – electrodes, e.g., sensors) electronic components including one or more sensors positioned on the flexible substrate for detecting wound characteristics (paragraph [0019] – it is provided with a flexible or adaptable architecture that allows for the potential for functional expansion such as multi-channel stimulation and biofeedback sensor capability, paragraph [0028] – Any (bio) data provided from the sensors (electrodes 10) can be uploaded to the partner device for further analysis offline, if desired by a given medical professional.); and wherein (Figure 1, element 15) a first portion of the flexible substrate coated with a first material that will fluoresce when exposed to UV or visible light (paragraph [0024] – the substrate 15 can be considered as a coating for itself and can be made of polyimide.  The Examiner notes that polyimide was considered an example of the non-stretchable material in paragraph [0194] of the Applicant’s specification. The Examiner notes that Wakita evidences well-known highly fluorescent polyimide (HFPI)s (introduction).) and (Figure 1, element 15) a second portion of the flexible substrate is coated with a second material that will fluoresce when exposed to UV or visible light (paragraph [0026] – Parylene is one embodiment for this application since it meets the design requirements and has been found to be a suitable candidate coating material for implanted medical devices.  The metalized surfaces on the component side are passivated by the application of a vapor deposited Parylene film.  Paragraph [0206] of the Applicant’s specification explains that parylene is a stretchable material option.  The Examiner notes that Lu evidences that it is well known that many polymers, such as parylene, and plastics are fluorescent when excited by UV or even visible light (introduction)), wherein the first material is different than the second material (paragraphs [0024] and [0026] – Polyimide and parylene are different materials); and wherein the first material is a non-extensible material and the second material is an extensible material (paragraph [0024] – polyimide is considered as an example of a non-extensible material, also see paragraph [0194] of Applicant’s specification; paragraph [0026] – parylene is considered an extensible material, also see paragraph [0206] of the Applicant’s specification).  
      Therefore, claim 29 is unpatentable over Bogie, et al.

      Regarding claim 30, Bogie teaches the flexible sensor sheet of Claim 29, wherein the first material and the second material that will fluoresce when exposed to UV or visible light comprises an adhesive material (The Examiner notes that both polyimides and parylene are considered adhesives.  The Examiner notes that the Applicant’s specification supports such well-known information in paragraphs [0206].  The Examiner also notes that Ratta evidences that Polyimides are considered high performance polymers that make them excellent adhesives (introduction)).
      Therefore, claim 30 is unpatentable over Bogie, et al.

      Regarding claim 66, Bogie teaches the flexible sensor sheet of Claim 29, wherein (Figure 1, element 15) the first material is configured fluoresce a first color and the second material is configured to fluoresce a second color different from the first color (paragraph [0024] and [0026]; Wakita evidences that the fluorescence wavelength is dominated by their chemical structures: the polyimides from unfluorinated dianhydrides emit blue light but those from perfluorodianhydrides emit green or red light (introduction). Lu evidences fluorescing different colors by analyzing quantitative fluorescence intensity variations (red, blue, and green) of parylene films during continuous short-time UV illumination (Figure 5).  Therefore, Wakita and Lu together evidence that polyimide and parylene can be manipulated and set up to fluoresce different colors).
      Therefore, claim 66 is unpatentable over Bogie, et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bogie, et al. (U.S PGPub No. 2014/0324120) (cited on IDS) in view of Sit (WO 2009/120951) (cited on IDS).  The article “Preparation and properties of polyurethane acrylates modified by saturated alcohols” by Qin, et al. (see attached) has been relied upon as supporting evidence.
      Regarding claim 31, Bogie teaches the flexible sensor sheet of Claim 29, as indicated hereinabove.  Bogie does not explicitly teach the limitation of instant claim 31, that is wherein the first material and the second material that will fluoresce when exposed to UV or visible light comprises an acrylated polyurethane.  
	Sit teaches a system and method for automated inspection of conformal coatings on printed circuit boards (PCB) using ultraviolet lighting (abstract).  Sit teaches that such a conformal coating includes a tracer that fluoresces in the presence of the UV light (abstract).  Sit explains that an image-processing computer is configured for user interface with the system and to interpret the captured image for determining whether the PCB is properly coated (abstract).  Sit further teaches that various materials such as polyurethanes, acrylics, epoxies, and silicones are commonly used for conformal coatings (paragraph [00024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Sit’s system into Bogie’s flexible sensor sheet because doing so would be simple substitution of one known element for another to obtain predictable results.  One of ordinary skill in the art would have found polyurethanes and acrylates to be obvious variants to polyimides and parylene, as Sit shows that such materials are used to fluoresce under UV light and determine whether PCBs are properly coated (see abstract of Sit).  The Examiner points to the Applicant’s specification at paragraph [0201] which acknowledges this as well.  Acrylated polyurethanes would have been well known to one of ordinary skill in the art as well, as evidenced by Qin (abstract and introduction).  One of ordinary skill in the art would have desired using polyurethane acrylates due to their excellent physical and chemical properties such as adhesion to substrates, impact property, flexibility, chemical and scratch resistance and weatherability (see introduction of Qin).
Therefore, claim 31 is unpatentable over Bogie, et al. and Sit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toth (U.S PGPub No. 20210369937) teaches an integrated system for assessing wound exudates from the wound of a patient.  Rogers, et al. (U.S PGPub No. 2011/0230747) teaches implantable biomedical devices and methods of administering implantable biomedical devices (abstract).  O’Mahony, et al. (U.S PGPub No. 2019/0365571) teaches a dressing system for a wound.  Schonholz, et al. (U.S PGPub No. 2017/0127525) teaches prepregs and laminates having a UV curable resin.  Bogaki, et al. (U.S PGPub No. 2017/0153184) teaches a fluorescence and phosphorescence detecting apparatus.  Duesterhoft, et al. (U.S Patent No. 10,226,212) teaches appurtenances to cavity wound dressings.  Li, et al. (CN 105852806) teaches an electronic skin for real-time monitoring of a wound.  Locke, et al. (U.S PGPub No. 2017/0079846) teaches hybrid silicone and acrylic adhesive cover for use with wound treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792